DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Large  et al. (US 6,373,621).
th col. lines 44-65) as part of a Raman amplifier system, a signal light interruption detection device comprising an optical interleaver (periodic filter 14, 8th col. lines 10-11 and 39-42) to multiplex wavelength-multiplexed light into light in first frequency ranges corresponding to a first frequency grid including frequencies at regular frequency intervals in which a main signal light component can be rearranged and light in second frequency ranges corresponding to a second frequency grid shifted from the first frequency grid by a half cycle of the regular frequency intervals (as shown in Fig. 5), a first optical detector (15) to detect first light power of the light in the first frequency ranges, and a second optical detector (25, not shown in Fig. 3) to detect second light power of the light in the second frequency ranges. The signals are subtracted to produce a signal wavelength without broadband noise (8th col. lines 44-45, 53-55). In the event of a fiber break or disconnection, the signal detection system loses the signal wavelength and a controller shuts down the pump  (9th col. lines 7-12,  & claim 17). Thereby the controller functions as a judgment unit of signal presence or interruption.
With regard to claim 2, the judgement unit outputs an (electronic) signal indicated a signal light interruption state, and it is inherent that the difference from the signals at the first and second detectors is smaller than a threshold value when a comparison is made. The Examiner takes Official Notice of this fact. 
With regard to claim 3, the device further comprises optical coupler (optical tap 13) to branch off part of the wavelength-multiplexed light from the fiber optical transmission line.
With regard to claim 4, the signal interruption device is part of a Raman amplifier (Fig. 1) provided in a fiber optic transmission line (F) in which the wavelength multiplexed light is transmitted. 
With regard to claim 5, the control of the pump controls operation of the Raman amplifier based on the notification signal (reduces output of the pump power, 5th col. lines 63-64).
th col. lines 17-19), and an optical demultiplexer (7th col. lines 28-30) that outputs individual signal wavelengths to the transceiver.
With regard to claim 7, in a bidirectional system (see 8th col. lines 17-19 and Fig. 1), an optical wavelength multiplex system comprises a first optical wavelength multiplex transmission device (left end of Fig. 1), a second optical wavelength multiplex transmission device, wherein at least one of the optical wavelength multiplex transmission devices includes an optical transceiver (Tx & Rx), an optical demultiplexer, and the signal interruption detection device according to claim 1 as described above.

Information Disclosure Statement
The information disclosure statements filed on Aug. 26, 2020; June 9, 2020; March 27, 2020; Sept. 6, 2019; Feb. 14, 2019; July 23, 2018 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Nakaji et al., Wada, Sugaya et al., Qiao et al., and Schimpe disclose control systems for otpical amplfiers and optical fiber transmission systems.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645